Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 1 of 28 PagelID: 126

DONATO J. BATTISTA

HUDSON COUNTY COUNSEL

ADMINISTRATION BUILDING ANNEX

567 PAVONIA AVENUE

JERSEY CITY, NEW JERSEY 07306

(201) 795-6250

BY: DANIEL J. DESALVO (State Bar No.: 010402006)

 

DEPUTY COUNTY COUNSEL
ATTORNEY FOR E. JUNIOR MALDONADO, in his official capacity as the Hudson
County Clerk
EUGENE MAZO : UNITED STATES DISTRICT COURT
: DISTRICT OF NEW JERSEY
Plaintiffs, :
: CIVIL ACTION NO.: 20-8336 (SDW-LDW)
v. ;
E. JUNIOR MALDONADO, in his official : CROSS NOTICE OF MOTION
capacity as Hudson County Clerk, : FOR SUMMARY JUDGMENT
et als. :
Defendants.

 

TO: Clerk, United States District Court
District of New Jersey
MLK, Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, N.J. 07102

1. Moving Party: Defendant, E. Junior Maldonado, in his official
capacity as the Hudson County Clerk.

2. Return Date of Motion: TO BE SET BY COURT

3. Place: Federal District Court Clerk
District of New Jersey
50 Walnut Street
Newark N.J. 07101

4. Purpose: Order for Cross Motion to Dismiss pursuant
to Fed R. Civ. P. 12(b)(6)
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 2 of 28 PagelD: 127

5. Supporting Documents:

6. Oral Argument:

7. Pretrial Order/Conference:

The County relies upon the Certification
of Daniel J. DeSalvo, Esq. and supporting
Letter Brief filed with this motion.

Movant waives oral argument and submits
its motion on the papers

There does not exist a pretrial order ora
pretrial conference.

| certify that copies of this Cross Notice of Motion to Dismiss Pursuant to Fed R.

Civ. P. 12(b)(6), together with supporting Certification, proposed form of Order and

supporting Letter Brief were electronically filed with the Federal Court Clerk.

Dated: September 24, 2020

Donato J. Battista
Hudson County Counsel

s/Daniel J. DeSalvo
Daniel J. DeSalvo
Deputy County Counsel
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 3 of 28 PagelID: 128

DONATO J. BATTISTA

HUDSON COUNTY COUNSEL

ADMINISTRATION BUILDING ANNEX

567 PAVONIA AVENUE

JERSEY CITY, NEW JERSEY 07306

(201) 795-6250

BY: DANIEL J. DESALVO - (State Bar No.: 010402006)

 

DEPUTY COUNTY COUNSEL
ATTORNEY FOR E. JUNIOR MALDONADO, in his official capacity as Hudson County
Clerk
EUGENE MAZO : UNITED STATES DISTRICT COURT
: DISTRICT OF NEW JERSEY
Plaintiffs, :

: CIVIL ACTION NO. 20-8336 (SDW-LDW)

E. JUNIOR MALDONADO, ;
In his official capacity as Hudson : ORDER
County Clerk, et als. :

Defendants.

 

This matter having been brought before the Court by the Hudson County
Counsel's Office, Daniel J. DeSalvo, Deputy County Counsel, appearing and the Court
having considered the moving papers, and good cause having been shown;

IT IS on this day of , 2020

ORDERED, that the motion of Defendants to Dismiss the Complaint pursuant to
Fed. R. Civ. P. 12(b)(6), be and the same is hereby granted; and it is further

ORDERED, that Plaintiff’s complaint be and the same is hereby is dismissed with

prejudice; and it is further
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 4 of 28 PagelD: 129

ORDERED, that a copy of this Order be served upon all counsel within

days of the date hereof.

 
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 5 of 28 PagelD: 130

DONATO J. BATTISTA

HUDSON COUNTY COUNSEL

ADMINISTRATION BUILDING ANNEX

567 PAVONIA AVENUE

JERSEY CITY, NEW JERSEY 07306

(201) 795-6250

BY: DANIELJ. DESALVO (State Bar No.: 010402006)
DEPUTY COUNTY COUNSEL
ATTORNEY FOR DEFENDANT, E. JUNIOR MALDONADO, in his official capacity as the
Hudson County Clerk

 

 

EUGENE MAZO : UNITED STATES DISTRICT COURT
: DISTRICT OF NEW JERSEY
Plaintiffs, :
: CIVIL ACTION NO: 20-8336 (SDW-LDW)
Vv. :
E. JUNIOR MALDONADO, in his official : CERTIFICATION OF
Capacity as Hudson County Clerk : DANIEL J. DESALVO
Et als :
Defendants.
|, Daniel J. DeSalvo, hereby certify as follows:
‘ | am an attorney at law in the State of New Jersey entrusted with the

management of the within matter.

2 On or about August 7, 2020 Plaintiff filed a complaint in the Federal
District Court for the District of New Jersey. [Attached hereto as Exhibit “A]

3. Thereafter Defendant, Joanna Rajoppi, filed a Motion to Dismiss Pursuant
to Fed. R. Civ. P. 12(b)(6)

4. Counsel for co-Defendants, Tahesha Way, Christopher Durkin, Paula

Sollami Covello, Elaine Flynn and Steve Peter, have already filed Motions to Dismiss and
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 6 of 28 PagelD: 131

this application is to cross move with respect to those motions and to join those
motions in an application to dismiss Plaintiff’s complaint.

5. By Order of September 1, 2020, the Defendant Maldonado was given
permission to file this Motion to Dismiss within thirty (30) days.

6. In support of its motion Defendant E. Junior Maldonado, | am relying on
the Letter Brief in Support of its Motion to Dismiss and the arguments raised in
Defendant Rajoppi’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

A proposed form of Order is included with this Notice of Motion.
| certify that the foregoing statements are true. | am aware that if any of the

foregoing statements made by me are willfully false, | am subject to punishment.

s/Daniel J. DeSalvo
Daniel J. DeSalvo

Deputy County Counsel
Dated: September 24, 2020
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 7 of 28 PagelID: 132

EXHIBIT “A”
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 8 of 28 PagelD: 133

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 1 of 21 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NEWARK DIVISION
EUGENE MAZO,
Plaintiff, Civil Action No.
V.
COMPLAINT

CHRISTOPHER J. DURKIN, in his official
capacity as Essex County Clerk,

E. JUNIOR MALDONADO, in his official
capacity as Hudson County Clerk,

JOANNE RAJOPPI, in her official capacity
as Union County Clerk,

TAHESHA WAY, in her official capacity as
New Jersey Secretary of State,

Defendants.

 

 

Walter M. Luers, Esq.

LAW OFFICES OF WALTER M. LUERS, LLC
The Corbit Building

67 Beaver Ave., Suite 18

Annandale, NJ 08801

908-894-5656

wluers@luerslaw.com

Counsel of Record for Plaintiff

NATURE OF ACTION
1. Plaintiff Eugene Mazo is a Democratic candidate for U.S. Congress in New Jersey’s Tenth

Congressional District in the primary election scheduled to take place on July 7, 2020. He alleges
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 9 of 28 PagelD: 134

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 2 of 21 PagelD: 2

that New Jersey’s primary election ballot bracketing system violates his rights under the First and
Fourteenth Amendments to the United States Constitution. See U.S. Const. amends. I, XIV.

2. Ballot position is extremely important in elections. Candidates whose names appear first
on a ballot receive an advantage based on their ballot position. This is due to a principle known as
“position bias” or “primacy effect.” This principle has been the subject of extensive research with
respect to the behavior of voters. When a state’s law systemically stacks the deck in favor of certain
candidates by extending them preferential ballot treatment, it creates significant barriers to the
electoral chances of candidates who are excluded from receiving such preferences. Such a
preference system for certain candidates at the expense of other candidates undermines the
integrity of elections and hinders democracy. Nonetheless, it is endemic to New Jersey.

3. New Jersey is the only state in the country that organizes its primary election ballots by
bracketing certain groups of candidates together in a column or row, rather than by listing all
candidates’ names by the office they seek. Over the years, New Jersey’s primary ballots have been
weaponized by political insiders and used to bestow insurmountable advantages upon so-called
“bracketed” candidates, while crushing the electoral chances of candidates who run on their own.
4. New Jersey’s unique ballot bracketing system results from a combination of state statutes
and state case law. Together, these work to determine how the state’s primary ballots are designed.
Bracketed primary candidates appear on the ballot in most counties in New Jersey on the same
column or row as one another, and their names also appear next to each other with the same six-
word slogan. Such bracketed candidates win virtually every primary election in the state.

5. New Jersey law works to ensure that bracketed candidates receive preferential treatment
over unbracketed candidates. Among other things, the names of bracketed candidates are drawn in

a preferential ballot draw, which gives these candidates a higher likelihood of appearing on the
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 10 of 28 PagelD: 135

Case 2:20-cv-08336 Document1i Filed 07/06/20 Page 3 of 21 PagelD: 3

first column or row of a primary ballot. By contrast, candidates who do not bracket with other
candidates are subject to non-preferential ballot draws and have no ability to be featured on the
first line or row of a primary ballot. Furthermore, county clerks in New Jersey frequently place
unbracketed candidates in obscure positions on the ballot, far away from bracketed candidates,
even though both the bracketed and unbracketed candidates are running for the same office.

6. Because the law in New Jersey systematically fails to provides the same rights and
opportunities to bracketed and unbracketed candidates who may be running for the same office,
that law violates both the constitutional First Amendment rights of association and the Fourteenth
Amendment rights of equal protection of all unbracketed candidates.

7. New Jersey’s ballot bracketing system is unconstitutional. It bestows an arbitrary
advantage upon candidates who choose to bracket or associate with other candidates on the same
ballot, while it injures unbracketed candidates who consciously choose to run on their own. New
Jersey’s bracketing system taints elections by conferring a state-sponsored ballot advantage on
bracketed candidates, an advantage that political insiders exploit to win elections again and again.
8. New Jersey’s bracketing system also burdens the voting rights and associational rights of
voters by making it more difficult for them to elect the unbracketed candidates of their choice.

9. To remedy these injuries, Plaintiff seeks injunctive relief against New Jersey’s ballot
bracketing system and a declaration that New Jersey’s primary election ballots and ballot
bracketing system are unconstitutional. Plaintiff alleges and contends that the state’s ballot
bracketing system violates his First Amendment and Fourteenth Amendment rights under the
United States Constitution. New Jersey’s ballot bracketing system fails to meet the requirements

of strict scrutiny, serves no compelling interest, and is not narrowly tailored to any such interest.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 11 of 28 PagelD: 136

Case 2:20-cv-08336 Documenti1 Filed 07/06/20 Page 4 of 21 PagelD: 4

JURISDICTION
10. This Court has jurisdiction because this action arises out of the First and Fourteenth
Amendments. See 28 U.S.C. § 1331.
11. This Court has jurisdiction because this action arises under Section 1 of the Civil Rights

Act of 1871. See 42 U.S.C. §§ 1983, 1988; 28 U.S.C. § 1343(a).
12. This Court has jurisdiction to grant relief under the Declaratory Judgment Act. See 28
ULS.C. §§ 2201 and 2202.

VENUE
13. Venue is proper under 28 U.S.C. §§ 1391(b)(1) (“a judicial district in which any defendant
resides, if all defendants are residents of the State in which the district is located’’) and (b)(2) (the
“judicial district in which a substantial part of the events or omissions giving rise to the claim
occurred”).

PARTIES
14. _—_— Plaintiff Eugene Mazo is a 2020 candidate for the Democratic Party nomination for the
U.S. House of Representatives in New Jersey’s Tenth Congressional District.
15. | Defendant Christopher Durkin, in his official capacity as Essex County Clerk, furnishes,
prepares, stores, and distributes primary election ballots in New Jersey’s Tenth Congressional
District. See N.J. Stat. §§ 19:9-2; 19:14-19.
16. Defendant E. Junior Maldonado, in his official capacity as Hudson County Clerk,
furnishes, prepares, stores, and distributes primary election ballots in New Jersey’s Tenth

Congressional District. Jd.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 12 of 28 PagelD: 137

Case 2:20-cv-08336 Documenti1 Filed 07/06/20 Page 5 of 21 PagelD: 5

17. Defendant Joanne Rajoppi, in her official capacity as Union County Clerk, furnishes,
prepares, stores, and distributes primary election ballots in New Jersey’s Tenth Congressional
District. Jd.
18. Defendant Tahesha Way, in her official capacity as New Jersey Secretary of State, is the
chief election official in New Jersey. See N.J. Stat. § 52:16A-98(b).
FACTS

Plaintiff's Background
19. Plaintiff Eugene Mazo is a candidate for the U.S. House of Representatives and is running
in the Democratic primary in New Jersey’s Tenth Congressional District. New Jersey’s
Democratic primary election is scheduled to take place on July 7, 2020. Mazo is a law professor
and a nationally recognized expert in election law. He has published numerous books and articles
about the law of democracy and the regulation of the political process in the United States.
20. Mazo is running for U.S. Congress on a pro-democracy and anti-corruption platform. His
political beliefs are unique in a way that do not make it easy for him to bracket with any other
candidates on the Democratic primary ballot. As such, Mazo purposely decided not to bracket with
any other candidates running for any other office in the Democratic primary of July 7, 2020.
21. If Mazo is elected to Congress, he intends to seek re-election in 2022. If Mazo is defeated
in the 2020 primary or general election, then he intends to be a candidate for the 2022 Democratic
Party nomination for the U.S. House of Representatives in the Tenth Congressional District. In
2022, Plaintiff again does not intend to bracket with any other candidates on the primary ballot.
22. Accordingly, this challenge will “fit comfortably within the established exception to
mootness for disputes capable of repetition, yet evading review.” Fed. Election Comm’n v. Wis.

Right to Life, Inc., 551 U.S. 449, 462 (2007) (collecting cases). “That exception applies where (1)
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 13 of 28 PagelD: 138

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 6 of 21 PagelD: 6

the challenged action is in its duration too short to be fully litigated prior to cessation or expiration,
and (2) there is a reasonable expectation that the same complaining party will be subject to the
same action again.” Id.
Plaintiff's Position on the Democratic Primary Ballots

22: On March 30, 2020, Mazo filed a candidate petition with the New Jersey Division of
Elections asking for his name to appear on the Democratic primary ballot in New Jersey’s Tenth
Congressional District. New Jersey’s Tenth Congressional District encompasses portions of Essex,
Hudson, and Union counties. Mazo’s candidate petition contained 254 valid petition signatures. A
congressional candidate needs 200 signatures to qualify for the ballot. See N.J. Stat. § 19:23-8.
23. Each County Clerk’s office conducted its ballot draw on or about April 9, 2020.

A. The Essex County Ballot Draw
24. Defendant Durkin conducted a preferential ballot draw for Essex County’s primary ballot
by drawing among bracketed candidates first. He initially decided to draw for the ballot by U.S.
Senate candidate. Defendant Durkin first drew U.S. Senate candidate Cory A. Booker’s name, and
thus caused Booker and every candidate who bracketed with Booker to appear on Row A of the
Essex County primary ballot. As a result of Defendant Durkin’s preferential ballot draw, Mazo’s
primary opponent Donald M. Payne Jr., the only congressional candidate who had bracketed with
Booker, was automatically placed in Row A on the Essex County Democratic primary ballot.
25. The second U.S. Senate candidate’s name that Defendant Durkin chose in the preferential
ballot draw was Lawrence Hamm. As a result, Defendant Durkin caused Hamm and the names of
all candidates bracketed with Hamm to appear on Row B of the Essex County primary ballot.

Hamm is the only other U.S. Senate candidate running in the Democratic primary against Booker.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 14 of 28 PagelD: 139

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 7 of 21 PagelD: 7

26. Since U.S. Presidential candidate Joseph R. Biden had bracketed with Booker, Defendant
Durkin caused Biden’s name to appear on Row A of the Essex County primary ballot.

27. After the initial preferential ballot draw had been conducted by U.S. Senate candidate, the
only presidential candidate remaining was Bernie Sanders. Defendant Durkin placed Sanders on
Row C of the Essex County primary ballot. All of the county candidates running in Essex County,
including the county freeholder candidates, had bracketed either with Booker or Hamm, and
Defendant Durkin caused their names to appear on either Rows A or B of the primary ballot.

28. Two remaining congressional candidates, Mazo and John J. Flora, had not bracketed with
anyone else in Essex County. Durkin thus drew among their names next in a non-preferential ballot
draw. Mazo’s name was drawn first in this non-preferential ballot draw.

29. When Defendant Durkin designed the Essex County primary ballot, he caused Mazo’s
name to be placed in Row C. Mazo’s name appears in the same row as presidential candidate
Bernie Sanders. This is despite the fact that Mazo did not request to bracket with Sanders, is using
a different ballot slogan from Sanders, and does not share many of Sanders’s views. Beyond
Sanders and the names of his corresponding Democratic national convention delegates, no other
candidate for any other office is listed on Row C of the Essex County primary ballot.

30. In addition to Flora, Donald M. Payne Jr. is Mazo’s other opponent in the Democratic
primary. By bracketing with Booker, Payne’s name was guaranteed to appear on Row A or B of
the Essex County primary ballot. By not bracketing with anyone else, Mazo’s name could not
appear on Row A or B of the Essex County primary ballot. It could only appear in Rows C or D.
Thus, in choosing to exercise his First Amendment rights, Mazo did not receive the same equal
protection of the laws as Payne, the one bracketed candidate running for the same office as Mazo.

By bracketing, Payne will benefit from a primacy effect in the primary on July 7, 2020.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 15 of 28 PagelD: 140

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 8 of 21 PagelD: 8

31. Mazo contends that the Essex County ballot and the way it was drawn violates his First
and Fourteenth Amendment rights. A ballot from the Essex County Clerk’s Office for the July 7,

2020, Democratic primary from the Township of Bloomfield shows Mazo’s ballot position:

Chto Official Ballot 2 Township of Bloomfield W1 CD10

Primary Election, Tuesday, July 7th, 2020, Essex County, New Jersey Democratic
Christopher J. Durkin

 

 

 

 

 

Essex County Clerk Papeleta Oficial
Sceretario del Condado de Eusex Eleccién Primaria, el 7 de Julio de 2020
ee Food |
; ee seer For Ute Sates | lhe use of i at For Members ofthe Penrt (tee
ere th Delegate District Sy Yege Term teers, Fiye Year Term Brard of Chosen FrehokersAtLarge Sarin | 3 yee
lire | Ave grein cugte rr ral ParsSeedorde | ers tat One Viste On Vrefor Four” Meitee | adenee
Seleecién para Stein Pesey Delegados ala Convencién | - fos Estados ikea del Condado Para Miembros del Para Consejo de Tea Gasye
Wore Bol Uno Te = Sei a Cisco Ap : atl f eee Barrio |
c imino de Seis vi 0 de Tres Afios Términe de3
Un oop pg Peete ms arin por Vache a 10. | Vote por Uno Vonier Cain renee value
Vore por Uno VeenneCns
Joseph | py erccay He EN is wane Donald M. {Christopher J.| Patricia Rufus 1, | Brendan W. | Romaine | Carlos M. Jenny
Al. BIDEN Merc Rate Arilal Ronen Chest Hal BOOKER DURKIN | SEBOLD | JOHNSON| GILL | GRAHAM | POMARES | MUNDELL
ee Ciotimie "| Alternate Delegate: Miriam Tensuan | Pcie ta Bet | deem he™ | cael | “acer | Care Tor | tind | cota | crab
1A 2A() 4A() SAC) 6AC) 7AS) BA.) 9A(') 10A (")
Lawrence Sabre Anthony Simone
Ey B HAMM BURROUGHS] DIAZ | jaissuoion
Net Me Us Not Me, Us Nor Me Us, fee Me Us.
2B i> BY) 6B/ 7B,

 

Bernie Bernie 2020. Not Me. Us.

Delegates: Sara Cullinane, Nyle Fort, Ted Glick,
[| SANDERS |nawoo Kim, Analilia Mejia, Robert Eal Rogers, J
anett Alternate DelegatesLisa Zciger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICO
Uncommitted] Delegates: Asia Norton, John Smith, Jean Jackson John J.
D Harris, Charles Breslin FLORA
United By One Farure
IDC 3DCO
eo Eitan poet Mietinponaat| Sirdinprotat | Shetinpresct | Wire ponecst | Dsergmnt | dita a retin ponal | decd prna | edn pena
OQ C 0 o G J 2 o O
PLEASE SEE INSTRUCTIONS ON THE BACK OF THIS BALLOT. @
— VEA EL REVERSO DE ESTA PAPELETA PARA INSTRUCCIONES. @>

B. The Hudson County Ballot Draw
32. On April 9, 2020, the Hudson County Clerk’s Office also conducted a preferential ballot
draw. Defendant Maldonado elected to draw for the ballot by U.S. Senate candidate first. However,
Defendant Maldonado drew U.S. Senate candidate Lawrence Hamm’s name ahead of Booker. As
such, Defendant Maldonado caused Hamm’s name and all candidates bracketed with Hamm to
appear on Column A of the Hudson County primary ballot. He then caused Booker and all
candidates bracketed with Booker to appear on Column B of the Hudson County primary ballot.

33. Hudson County, unlike Essex County, runs its candidate brackets by columns, not rows.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 16 of 28 PagelD: 141

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 9 of 21 PagelD: 9

34. Defendant Maldonado next drew from candidates for U.S. President. Since presidential
candidate Joseph R. Biden had bracketed with Booker in Hudson County, Biden’s name was
placed on Column B of the Hudson County primary ballot. The remaining down-ballot candidates
running for other positions in Hudson County, including for county freeholder, had bracketed with
either Booker or Hamm, and thus their names all appear on Rows A or B of the primary ballot.
35. Two remaining congressional candidates, Mazo and John J. Flora, had not bracketed with
anyone else in Hudson County. Maldonado drew among their names next in a non-preferential
ballot draw. Mazo’s name was drawn first in this non-preferential ballot draw.

36. | Defendant Maldonado placed Mazo in Column D of the Hudson County primary ballot, all
by himself. In addition to Flora, Mazo’s only other opponent in the Democratic primary, Donald
M. Payne Jr., bracketed with Booker. Payne’s name was thus guaranteed to appear in Column A
or B of the Hudson County primary ballot. By not bracketing with anyone else on the Hudson
County ballot, Mazo’s name could not appear on Column A, B, or C of the Hudson County primary
ballot. It could only appear in Columns D, E, or F. Thus, in choosing to exercise his First
Amendment rights, Mazo did not receive the same equal protection as Payne, a bracketed candidate
who is also running for Congress. Payne will benefit from a primacy effect on July 7, 2020.

37. | Mazo contends that the Hudson County ballot and the way it was drawn violates his First
and Fourteenth Amendment rights. A sample ballot from the Hudson County Clerk’s Office for

the July 7, 2020, Democratic primary in the City of Jersey City shows Mazo’s ballot position:
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 17 of 28 PagelD: 142

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 10 of 21 PagelD: 10

Pimery Election Sele Balok E Quin My thnedlo

 

 

 

 

 

 

 

 

 

 

July 7, 2020
E JUNIOR MALDONADO
‘The pails will be open from 6:00 AM to8:00 FM Glerk of Hodson GounfyfSecreiario del Condado de Hodson
THS ISA SAMBPLECF THE PROMSIONAL BALLOT THAT ISTO smezs, 28
Date / Altest
GE VOTED URCNAT THEPRIMARY ELECTION CN. JULY 7, 2020 een
OFFICE TITLE COLMA TOLULINAA COLUMN BCOLATAD COLUPIC COLLLINAS ounsnee CLUE CLULNAB COLUANF COLLIMDAP PERSONAL CHOICE
TITULO DE CARGO Cemocstic Dembcrota | OemecraiicOemicrata | - ae é if é Demeeratic/Semécrata SELECCION PERSONAL
al Be yosemin POPS sraye'2O fecaaaaa Ole ere 0
Sen taag BIDEN SANDERS Srreraa Aner
‘GRUACE ES noe HOPOUIIAL CHOCE FORDELEDATES:
aE ome seettetes [eee sae hone BEERS RIO,
Ba S8hDinticl Ddeptes eee ceo
toma Derot nications! Cowen Herre OLDEN CUNNING Vaiten Vans PNG
Pov a Delagadcs del Ol tile 10° ‘Sreteren VON KOEN
3 ls Convesdén Nacional Derdersia
crawor netecra Geert nen out caves auoroty
Poa to chal Diets to 10"
sis Gowron Owuas
5 id Rates Samat OMS oer Sty Wien va
Fo iar e uwence*O —— ary™ O Voir a Baie Qo
Per 0 Sarentor de oy Batinnon Unidos
MFTARVO: HAM M
Fa herce dinetosed Re aerate som ary OE Deh Paps veeo Veter Vae
é Q 3 5 ce] x= vee
Riviiewva eet Rewelnie See cowom © See wanen WO] Jowy, =O Neer a Bane °
JOEARUG PAYNEJr, MAZO FLORA
Fa Renckser recent Witen Vee
— 5 wane ®O wr ay ais °
Pore Puc eomntarts. a} Neel cal Corade KOPACZ

 

 

 

 

 

 

 

 

 

 

C. The Union County Ballot Draw

38. On April 9, 2020, the Union County Clerk’s Office also conducted a preferential ballot
draw, again based on the U.S. Senate candidates first. Defendant Rajoppi was up for re-election
and opted not to conduct the ballot draw herself. Instead, she delegated the drawing to a deputy.
Rajoppi’s deputy drew U.S. Senate candidate Lawrence Hamm’s name first, and then placed
Hamm and every candidate bracketed with Hamm on Column A of the Union County primary
ballot. Cory Booker’s name was drawn next, and the deputy placed Booker and the name of every
candidate bracketed with Booker on Column B of the Union County primary ballot.

39. |The Union County Clerk’s Office next conducted a second drawing among county
freeholder candidates. There was an independent slate of county freeholder candidates, and they
and everyone bracketed with them were placed on Column C. Mazo had not bracketed with county
candidates, so he was not included in this next drawing and was thus not eligible for Column C.
40. Since U.S. Presidential candidate Joseph R. Biden had bracketed with Booker in Union

County, Biden’s name was placed on Column B of the Union County primary ballot. The only
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 18 of 28 PagelD: 143

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 11 of 21 PagelD: 11

remaining presidential candidate, Bernie Sanders, found his name placed on Column D. Since
Mazo had not bracketed with a presidential candidate, he was not eligible for Column D.

4l. Two remaining Democratic congressional candidates, Mazo and John J. Flora, had not
bracketed with anyone else in Union County. Mazo was thus forced to have his name drawn in a
secondary, non-preferential ballot draw that was held only between him and Flora.

42. | However, due to a mistake made by the Union County Clerk’s Office, Mazo’s name was
not drawn in this non-preferential ballot draw among the remaining Democratic candidates.
Instead, the Union County Clerk’s Office mistakenly drew Mazo’s name in the Republican draw.
43. Upon learning of this mistake, Mazo contacted the Union County Clerk’s Office and
requested that an entirely new ballot draw be conducted. He asked for this so that he would not be
disadvantaged in his ballot position vis-a-vis other candidates running for the same office. As he
explained to the Union County Clerk’s Office, he wanted to have the same opportunity for his
name to appear on Column A of the primary ballot as all other candidates for U.S. Congress.

44. — The Union County Clerk’s Office responded and admitted its error, but then told Mazo that
he could only be placed at the end of the Democratic primary election ballot. The Clerk’s Office
further informed Mazo that a new ballot draw would not be conducted because he was, simply put,
ineligible to obtain ballot position on Column A. This was, wrote the Union County Clerk’s Office
to Mazo, because he was “not with a bracketed county slate or a US Senate candidate.”

45. | Mazo explained to the Union County Clerk’s Office that his decision not to bracket was
based on his unique political beliefs. He simply holds different political beliefs than other
candidates running for the U.S. Senate or a county slate. This meant that he could not bracket with
a U.S. Senate candidate or with county candidates, but it also meant that he should not be punished

for holding his political convictions. Mazo explained how he found it problematic that he was
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 19 of 28 PagelD: 144

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 12 of 21 PagelD: 12

ineligible to appear Column A because of his unique political views, but the Union County Clerk’s
Office simply responded by telling Mazo that U.S. Senate candidates had to be drawn first and that
candidates bracketed with them were entitled to be placed in the same ballot column.

46. |The Union County Clerk’s Office cited several relevant statutes to support its position and
also some case law for Mazo. Thus, the County Clerk’s Office, while claiming that it did not
“deny” Mazo a position on Column A of the ballot, nevertheless confirmed that the law prevented
him from being included in the preferential ballot draw that would allow him to be placed there.
47. | Mazo was placed on the Democratic primary election ballot in Column E, in a column with
uncommitted presidential delegates and, in some municipalities, with candidates running for
municipal office, even though he did not request to bracket with these candidates and had a
different ballot slogan form them. Beyond such uncommitted presidential delegates and municipal
candidates, no other candidates for any other office are listed on the same column as Mazo.

48. By contrast, by bracketing with Booker, Donald Payne Jr.’s name was guaranteed to appear
in Column A or B of the Union County primary ballot. By not bracketing with anyone else on the
Union County ballot, Mazo’s name could not appear on Column A, B, C, or D of the Union County
primary ballot. It could only appear in Columns E or F. Thus, the law treated Mazo differently
from his bracketed opponent who was running for U.S. Congress, the same office as Mazo.

49. Mazo contends that the Union County ballot and the way it was drawn violates his First
and Fourteenth Amendment rights. A sample ballot from the Union County Clerk’s Office for the

July 7, 2020 Democratic primary in the Borough of Roselle Park shows Mazo’s ballot position:
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 20 of 28 PagelD: 145

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 13 of 21 PagelD: 13

OFFICIAL PRIMARY ELECTION SAMPLE BALLOT
Gran. . a BOLETA DE MUESTRA OFICIAL DE LAS ELECCIONES PRIMARIAS
Borough of Roselle Park C2Q_
tte County Cate Seesotate et Cvatacte Union County, New Jersey - July 7, 2020 Rooste Part Bonugh Olah Spores Mnkspet

Ew 10th Congressional District - 10° Distrito Congresional

BOLETA CE en ee

A

 

New Jersey’s Ballot Bracketing Scheme
50. | New Jersey’s ballot bracketing system arises from a series of laws and has developed over
the course of several decades. Multiple provisions of New Jersey law work together to create the
opportunity for candidates to bracket on the ballot. They include provisions that allow candidates
to have the same six-word ballot slogan, for joint petitions to be filed by candidates running for
the same county office, for bracketing requests to be filed by candidates who may be running for
different offices, and a discretionary preferential ballot draw conducted by the county clerks.
Slogans
51. | New Jersey allows candidates running for office in a primary election to list a six-word
ballot slogan next to their name on the state’s primary ballots. See N.J. Stat. § 19:23-17.
Joint Petitions
52. | New Jersey further allows county candidates running for compatible offices who file their

petition signatures with a county clerk’s office to submit a “joint petition,” or a single petition that
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 21 of 28 PagelD: 146

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 14 of 21 PagelD: 14

lists the candidates’ names together on the ballot and allows such joint candidates to appear on the
ballot as a unit, again with a common slogan. See N.J. Stat. § 19:23-18; N.J. Stat. § 19:49-2.
Bracketing
53. Further, New Jersey allows candidates running for different offices to bracket with joint
petition candidates. The law requires candidates wishing to appear on the same line of the ballot
as joint petition candidates to follow specific procedures for bracketing. See N.J. Stat. § 19:49-2.
54. Under state law, candidates who request and receive permission to bracket with joint
petition county candidates are entitled to be featured on the same line of the ballot, where their
names appear again with the same slogan. Jd. When such candidates bracket together, only one
candidate’s name has to be drawn for the ballot, and all other candidates for other offices who
bracket with that candidate automatically get placed on the same column or row of the ballot.
55. Candidate who bracket successfully will be featured on the same column of the ballot with
the same slogan. Once one bracketed candidate’s name is drawn for the ballot, all other candidates
in the same bracketed slate will be placed in the same column automatically. In this manner, New
Jersey organizes its primary election ballots by columns or rows of bracketed candidates.
Drawings for Ballot Position

56. County clerks are required to hold a ballot draw to determine the order of placement
of various candidates running for the same office on the ballot. See N.J. Stat. § 19:23-24.

57. | New Jersey law sets forth various procedures intended to ensure fairness among
candidates whose names are drawn for the ballot. Jd. However, the courts in New Jersey have
created a situation where the equal treatment of candidates often does not occur in practice. That

is because bracketed candidates are afforded preferential ballot placement, even though they
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 22 of 28 PagelD: 147

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 15 of 21 PagelD: 15

themselves do not participate in their county’s ballot draw. By contrast, unbracketed candidates
are not allowed to participate in the same ballot draw as their rivals running for the same office.

58. Except in years when candidates for U.S. Senate or Governor are on the ballot, New
Jersey law requires that a preferential ballot draw take place among candidates who bracket with
joint petition county candidates first. See N.J. Stat. § 19:23-26.1. This means all joint petition
county candidates have an opportunity to be included in a clerk’s preferential ballot draw.

59. However, New Jersey case law suggests that in years when a U.S. Senator or
Governor’s name appears on the ballot, the county clerks should conduct their preferential ballot
draws among these offices first. This is because the law requires candidates for U.S. Senate to be
placed on the first column or row of the primary election ballot, and the same is true for candidates
for Governor in years when there is no election for U.S. Senate. See N.J. Stat. § 19:23-26.1.

60. Therefore, all candidates running for U.S. Senate or for Governor also have an
equal chance of participating in a preferential ballot draw and for their names to be placed on the
first column or row of the primary ballot. As a corollary, all candidates running for other offices
who bracket with a U.S. Senate candidate or a candidate for Governor can also participate in a
county clerk’s preferential ballot draw. By contrast, all candidates who are not bracketed with a
candidate running for U.S. Senator, Governor, or joint petition county candidates are precluded
from participating in a preferential ballot draw. Mazo happens to be one such candidate.

61. Such unbracketed candidates are not even guaranteed to receive the next available
column or row on the ballot after the names of bracketed candidates are assigned.

62. In primary elections when candidates for U.S. President are on the ballot, some
county clerks have, on their own, conducted a preferential ballot draw by presidential candidate,

thus providing a ballot advantage to candidates who bracket with candidates for U.S. President.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 23 of 28 PagelD: 148

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 16 of 21 PagelD: 16

63. In election years when candidates for U.S. President, U.S. Senator, Governor, or
joint petition county candidates are to appear on the state’s primary election ballots, New Jersey’s
twenty-one county clerks have used unpredictable, varying, and inconsistent methods for
conducting their ballot draws. These varying and inconsistent methods make it impossible to know
with whom a candidate must bracket in order to participate in the preferential ballot draw.

64. | New Jersey’s political insiders, however, know how this system works and have
figured out how to game it. In the past, they have managed to do so by running a fully bracketed
slate of candidates for every position on the ballot in almost every election. This allows them to
be in the preferential ballot draw no matter how the county clerk draws for the ballot.

65. Asa result, New Jersey’s political insiders always wind up appearing on either
Column A or B (or, in some counties, either in Row A or B) on every single primary ballot.
Between 2009 and 2018, according to a recent study, not a single state legislative incumbent
running for office on a bracketed slate with other party insiders lost his or her primary election.

66. | Once a county clerk’s initial preferential ballot draw occurs, a series of non-
preferential ballot draws take place between the remaining unbracketed candidates who are
running for all other offices that appear on the primary ballot. Candidates in these non-preferential
ballot draws are never eligible to receive first ballot position on any state ballot.

67. Importantly, under New Jersey’s ballot bracketing laws, any candidate running
unbracketed for U.S. Congress will always find himself in a non-preferential ballot draw. Thus, an
unbracketed candidate running for U.S. Congress can never obtain favorable ballot position.

68. — This is the position Mazo finds himself in.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 24 of 28 PagelD: 149

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 17 of 21 PagelD: 17

Position Bias/Primacy Effect

69. Ballot positioning is extremely important to the outcome of elections. It is well-
documented that when choosing between candidates on a ballot, a significant percentage of people
will demonstrate a bias toward choosing the first candidate whose name is listed. This
phenomenon, known as the primacy effect or positional bias, has been studied for years.

70. The primacy effect strongly influences the behavior of voters.

71. The primacy effect has also been widely proven to impact elections. Candidates
whose names are listed first enjoy a meaningful advantage due solely to the order in which their
names appear. Furthermore, candidates whose names appear listed among other candidates on a
bracketed slate receive the advantage of additional votes due to the appearance of the bracket.

72. To avoid a constitutional injury resulting from a primacy effect, many states have
implemented some form of random or rotational system for candidate ballot placement. Ballots in
some jurisdictions rotate which candidates receive first ballot position with each election cycle.
Other jurisdictions draw candidates for the same office on the ballot randomly or by lot. This
makes ballot placement fair and ensures that it is conducted in such a manner such that each
candidate running for the same office has an equal chance of obtaining the primary ballot position.

73. These various safety mechanisms ensure an equal political playing field.

74. In contrast, when jurisdictions have implemented ballot-order preference practices
to provide an advantage to certain types of candidates, state and federal courts have found such
ballot ordering arrangements to be discriminatory and unconstitutional.

75. New Jersey’s ballot bracketing system is an example of one such discriminatory

and unconstitutional ballot-ordering system. New Jersey’s ballot bracketing system severely
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 25 of 28 PagelD: 150

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 18 of 21 PagelD: 18

burdens an unbracketed candidate’s fundamental constitutional rights. Furthermore, the system
satisfies no compelling state interest, and it is not narrowly tailored to meet any such interest.
COUNT ONE

VIOLATION OF U.S. CONSTITUTION AMENDMENTS I AND XIV
76. Plaintiff realleges and incorporates by reference paragraphs | through 75 of the Complaint
as though set forth in full here.
77. The First Amendment prevents Congress from enacting laws that abridge “the freedom of
speech, or of the press; or the right of the people peaceably to assemble, and to petition the
Government for a redress of grievances.” See U.S. Const. amend. I.
78. The First Amendment is applicable to the states through the Fourteenth Amendment. See
Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015).
79. Through the Fourteenth Amendment, the First Amendment freedom of speech has also
been recognized to protect the freedom of association. “Of course, it is immaterial whether the
beliefs sought to be advanced by association pertain to political, economic, religious or cultural
matters, and state action which may have the effect of curtailing the freedom to associate is subject
to the closest scrutiny.” NAACP v. Alabama, 357 U.S. 449, 460-61 (1958). Furthermore, the
freedom to associate also includes the freedom not to associate with others. California Democratic
Party v. Jones, 530 U.S. 567, 574 (2000).
80. | When a state’s administration of elections burdens a fundamental constitutional right, the
court “must first consider the character and magnitude of the asserted injury to the rights protected
by the First and Fourteenth Amendments that the plaintiff seeks to vindicate.” Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983).
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 26 of 28 PagelD: 151

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 19 of 21 PagelD: 19

81. “Tt then must identify and evaluate the precise interests put forth by the State as
justifications for the burden imposed by its rule.” Jd.
82. When fundamental “rights are subject to ‘severe’ restrictions, the regulation must be
narrowly drawn to advance a state interest of compelling importance.” Burdick v. Takushi, 504
USS. 428, 432 (1992).
83. The burdens imposed on the fundamental First and Fourteenth Amendment rights of
unbracketed candidates by New Jersey’s ballot bracketing system are severe. That is because New
Jersey published candidates who do not wish to bracket or associate with others on the same ballot
to conferring inferior ballot position on them, thus guaranteeing that they will lose elections.
84.  Assuch, New Jersey’s ballot bracketing system is subject to strict scrutiny. /d.
85. There is no compelling state interest for New Jersey’s ballot bracketing system.
86. | New Jersey’s ballot bracketing system is not narrowly tailored.
87. Therefore, New Jersey’s ballot bracketing system is unconstitutional under the First and
Fourteenth Amendments of the United States Constitution. Jd.
CouNT Two

VIOLATION OF CIVIL RIGHTS — 42 U.S.C. § 1983
88. Plaintiff realleges and incorporates by reference paragraphs | through 87 of the Complaint
as though set forth fully herein.
89. At all times relevant herein, Defendants were acting under color of law.
90. At all times relevant herein, Defendants have deprived Plaintiff of the rights, privileges and
immunities guaranteed to him under the United States Constitution, specifically the First

Amendment and Fourteenth Amendment thereof.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 27 of 28 PagelD: 152

Case 2:20-cv-08336 Documenti Filed 07/06/20 Page 20 of 21 PagelD: 20

91. Defendants have deprived Plaintiff of his rights, privileges and immunities by
administering an unlawful ballot bracketing system.
92. Pursuant to 42 U.S.C. § 1983, Defendants are liable to Plaintiff for depriving him of the
rights, privileges and immunities guaranteed to him by the First and Fourteenth Amendments by
administering an unfair system of elections using New Jersey’s ballot bracketing system.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff Eugene Mazo requests judgment be entered in his favor and
against Defendants as follows:
A. A declaration that New Jersey’s ballot bracketing system is unconstitutional because it
violates Plaintiff's First and Fourteenth Amendment rights;
B. A declaration that New Jersey’s ballot bracketing system serves no compelling
governmental interest;
C. A declaration that New Jersey’s ballot bracketing system is not the least-restrictive means
that the state possesses to advance any governmental interest;
D. A declaration that New Jersey’s ballot bracketing system is not appropriately tailored to
serve any governmental interest;
E. Such injunctive relief as this Court may direct;
F. Costs and attorneys’ fees pursuant to any applicable statute or authority;

G. Any other relief this Court may grant in its discretion.
Case 2:20-cv-08336-SDW-LDW Document 29 Filed 09/24/20 Page 28 of 28 PagelD: 153

Case 2:20-cv-08336 Document1 Filed 07/06/20 Page 21 of 21 PagelD: 21

Dated: July 6, 2020

Respectfully submitted,

/s/ Walter M. Luers

Walter M. Luers, Esq.

LAW OFFICES OF WALTER M. LUERS, LLC
The Corbit Building

67 Beaver Ave., Suite 18

Annandale, NJ 08801

Counsel of Record for Plaintiff
